

113 HRES 365 IH: Expressing the sense of the House of Representatives commending efforts by the United States to resolve the Israeli-Palestinian conflict through a negotiated two-state solution.
U.S. House of Representatives
2013-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 365IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2013Ms. Schakowsky (for herself, Mr. Waxman, and Mr. Nadler) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives commending efforts by the United States to resolve the Israeli-Palestinian conflict through a negotiated two-state solution.Whereas the special relationship between the United States and Israel is rooted in shared national security interests and shared values of democracy, human rights, and the rule of law;Whereas the United States has worked for decades to strengthen Israel's security through assistance and cooperation on defense and intelligence matters in order to enhance the safety of United States citizens and Israelis;Whereas the United States remains unwavering in its commitment to help Israel address the myriad challenges our ally faces, including threats from anti-Israel terrorist organizations, regional instability, horrifying violence in neighboring states, and preventing a nuclear-armed Iran;Whereas, the United States continues to seek a permanent, two-state solution to resolve the conflict between the Israelis and the Palestinians;Whereas for 20 years, Presidents of the United States from both political parties and Israeli Prime Ministers have supported attaining a peace agreement that establishes a Palestinian state, coexisting side-by-side with Israel in peace and security;Whereas ending the Israeli-Palestinian conflict is vital to the interests of both parties;Whereas delays to a political solution to the conflict between Israelis and Palestinians pose a threat to the ability to maintain a Jewish and democratic state of Israel;Whereas Israeli Prime Minister Netanyahu said on April 17, 2013, We are committed to our aspiration for peace, a peace that will be based on the principle of two states for two peoples, a Jewish state alongside a demilitarized Palestinian state.;Whereas on April 29, 2013, speaking on behalf of an Arab League delegation, Qatari Prime Minister Sheikh Hamad bin Jassim bin Jabr Al Thani announced support for efforts to reach a peace agreement between Israel and the Palestinians, calling it a strategic choice for the Arab state;Whereas Palestinian Authority President Mahmoud Abbas reportedly said on August 22, 2013, Signing the agreement will signal the end of the conflict.;Whereas on May 28, 2013, United States Secretary of State John F. Kerry announced a multilateral plan to revitalize the Palestinian economy, thereby demonstrating goodwill to the Palestinian people as they commit to peace negotiations; andWhereas on July 29, 2013, the Israelis and Palestinians engaged in face-to-face talks, moving toward a resumption of formal negotiations on the Israeli-Palestinian conflict's final status issues: Now, therefore, be itThat—(1)it is the sense of the House of Representatives that—(A)achievement of a two-state solution that enhances stability and security in the Middle East can—(i)ensure the State of Israel's survival as a secure Jewish and democratic state; and(ii)fulfill the legitimate aspirations of the Palestinian people for a state of their own; and(B)while the United States remains indispensable to any viable effort to achieve that goal, only the Israelis and the Palestinians can make the difficult choices necessary to end their conflict;(2)the House of Representatives—(A)commends Secretary of State John F. Kerry for his tireless efforts with Israeli, Palestinian, and other Arab leaders to urgently advance a negotiated two-state solution; and(B)pledges its support for a United States diplomatic initiative to help facilitate direct negotiations between the Israelis and Palestinians, with the support of other Arab states and the International community, to reach an agreement to end their conflict.